 In the Matter of BUR-BEE COMPANY-WALLA WALLA,INC., AND BUR-BEE COMPANY-PASCO, INC., EMPLOYER AND PETITIONERandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,LOCAL No. 556,AFL, UNIONIn the Matter of BUR-BEE COMPANY-PASCO, INC., AND BUR-BEE COM-PANY-WALLAWALLA, INC., EMPLOYERandINTERNATIONAL BROTH-ERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, LOCAL No. 556,AFL, PETITIONERCases Nos.19-RM-4,19-ISM-43,and 19-RC-411.SUPPLEMENTAL DECISIONANDORDERMay 31, 1950On March 30,1950, the Board issued a Decision,Direction ofElection and Order in the above-entitled proceeding,in which,interalia,it permitted withdrawal of the petition for representation inCase No. 19-RM-43 and, onApril5, 1950, a correction thereto.There-after, on April 7, 1950, the Regional Director(Nineteenth Region)advised the Board that counsel for International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America, LocalNo. 556, AFL,had filed a disclaimer of representation in Case No.19-RM-42.On April10, 1950, this Union filed with the Board amotion to withdraw its petition in Case No.19-RC-411.On April 12,1950, the Board granted the Union's request to withdraw its petitionin Case No. 19-RC-411 and issued a notice to show cause why theEmployer's petition in Case No.19-RM-42 should not be dismissedon the basis of the Union's disclaimer of interest.Thereafter, onApril21, 1950, the Employer filed with the Board an answer to therule to show cause, in which it objected to the entry of the Orderpermittingthe withdrawalof the petition in Case No. 19-RC-411, andmoved that an election be held in the unit found appropriate in theaforesaid Decision.In support of its objections and motion,the Em-188 NLRB 1529.90 NLRB No. 2.9 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer alleged that the Union was continuing to harass and interferewith the Employer's employees and business, was maintaining theEmployer on its "unfair list," was conducting boycotts against theEmployer's business, and was continuing its.efforts to organize theemployees of the Employer.We find insufficient merit in the Employer's objections.The Em-ployer has not alleged in its answer that the Union in fact continuesto claim majority representative status or that it has sought recogni-tion after filing its disclaimer.By virtue of its disclaimer, the Unionhas abandoned its claim to represent the employees of the Employer,,and has relieved the Employer of any obligation to recognize it as therepresentative of such employees.2As there is no allegation of a pres-ent reassertion by the Union of its claim to majority status, we mustregard the alleged conduct of the Union only as an attempt to organizethe employees of the Employer and thereby seek to regain its formerasserted status as majority representative.As we have stated in an-,other and analogous case, there is nothing inconsistent between a valid,disclaimer of majority status and continued organizational activity.3Accordingly, the Employer's objections are hereby overruled and itsmotion is denied.We shall therefor dismiss the petition in CaseNo. 19-RM-42.ORDERITIsHEREBY ORDEREDthat the petition in CaseNo.19-RM-42 be,::and it hereby is, dismissed.MEMBERSHoUSTOx and MURDOCK took no part in the considerationof the above Supplemental Decision and Order.2Ny-Lint Tool&ManufacturingCo., 77 NLRB 642.8John F.HubachandC.R. Parkinson d/b/a Hubach and ParkinsonMotors,et al.,88NLRB 1202.Cf.Coca-Cola Bottling Co. of Walla Walla, Washington,80 NLRB 1063.Member Reynoldsdisagrees with the holding in this case for the reasons stated in hisdissenting opinion in theParkinsoncase, but considers himself bound by the majority.opinion there.